Morris, J.
(dissenting) — I dissent. It is to my mind conclusively shown by the physical facts surrounding the accident that it could not have occurred in the manner contended for by respondent. If, as testified by respondent — and his is the only testimony in the record upon the point — his left front wheel passed over the rail while it was still on the planked portion of the street, it would be physically impossible for the *345rear wheel to. describe a greater arc than the front wheel and leave the rail on the unplanked portion of the street; and the accident could not have happened as respondent describes it unless such was the case. It is argued by respondent that it would be possible for the team and wagon to straighten out so as to make the hind wheel follow in the track of the front wheel. Admitted; but in so doing the wagon would have been moved some distance beyond the crossing, and both the front and hind wheels would have caught inside the rail beyond the planking. The wagon broke down within three feet of the crossing and fell partly on the curb which was fourteen feet from the rail. To uphold the verdict we must hold that, in going a distance of three feet, the hind wheel caught on the rail and the wagon fell over so as to cover a distance sidewise of from ten to fourteen feet; at any rate; far enough over so that an automobile passed between it and the rail.
It is to my mind clearly shown by the evidence and the attendant facts that the wheel broke in passing over the crossing where there ivas a drop of some inches. There is no other theory that can account for the position of the wagon upon the ground after the break. The reading of the record seems to have convinced the writer of the majority opinion that the wagon did not come in contact with the rail. The judge who tried the case gives it as his belief, after hearing the evidence and being familiar with the situation locally,’ that the wagon did not pass over the unplanked part of the track. Juries are sometimes moved, by facts that should not control them, to go outside the evidence and render verdicts which are contradicted by all the physical and uncontrovertible facts in the case. Whenever such fact is apparent to either the trial or appellate court, it should unhesitatingly speak and order a new trial where a verdict may be rendered upon the evidence, and thus justice be done all parties.
The judgment should be reversed and a new trial ordered.
Chadwick, J., concurs with Morris, J.